  Case 4:19-cv-04193-KES Document 1 Filed 12/03/19 Page 1 of 11 PageID #: 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH DAKOTA
                                     SOUTHERN DIVISION


 JEFFREY CHURCH,                                                     Civ. 19 -   4193
                                Plaintiff,

 vs.

                                                               COMPLAINT
 STACE NELSON,Senator ofthe 19th
 District ofthe South Dakota Senate,
 individual and official capacity.

                                Defendant.



       COMES NOW Plaintiff, Jeffrey Church, by and through his attorney, and hereby states

and alleges the following for his Complaint:

                                 NATURE OF THE ACTION


       1.      This is a civil rights action seeking to vindicate important First Amendment

values, to protect the free exchange ofideas about matters of public concem, and to prevent a

public official from engaging in slander and unconstitutional viewpoint discrimination.

       2.      Defendant, Senator Stace Nelson ("Senator Nelson"), a publicly elected official,

has wrongfully and willfully attempted to silence Plaintiff, Jeffrey Church ("Church") after

Church was critical of Nelson's misinformed and inaccurate statements on matters of public

concem that were made on a public forum.

       3.      Senator Nelson has also wrongfully and willfully slandered Church and made

harmful statements that were knowingly false or made in reckless disregard ofthe tmth.

       4.      Church seeks injunctive and declaratory relief, along with compensatory and

punitive damages that resulted from the unconstitutional misconduct of Senator Nelson.
  Case 4:19-cv-04193-KES Document 1 Filed 12/03/19 Page 2 of 11 PageID #: 2




                           PARTIES,JURISDICTION,AND VENUE

        5.      Church is a resident of Vermillion, Clay County, South Dakota, and a registered

voter in South Dakota.


       6.       Senator Nelson is a resident of Fulton, Hanson County, South Dakota, and at all

relevant times herein, has served as a Senator representing District 19 in the South Dakota

Legislature.

        7.     This action arises under 42 U.S.C. §§ 1983 and 1988.

        8.     This Court has jurisdietion under 28 U.S.C. §§ 1331 and 1343.

       9.      Venue is proper in the District of South Dakota under 28 U.S.C. § 1391(b).

                                               FACTS


        10.    Facebook, a widely used social media platform, allows users to publish "posts"

online, which can include messages, photographs, videos, hyperlinks to a website or news article,

invitations to events, or polls, among various other features.

        11.    Individuals using the Facebook platform can interact with others by "liking" a

post, sharing a post, commenting on a post, voting in a poll, or merely reading a post, among

other methods of interaction.


        12.    Facebook also has a "blocking" feature, where an individual on the site ean block

another Facebook user from seeing that individual's posts, liking or commenting on that

individual's posts, sharing that individual's posts, or voting in that individual's poll.

        13.    Facebook activity involving these posts, like activity on other social media

platforms such as Twitter, has become a method of civic engagement that allows citizens to

directly communicate with and listen to elected offieials and to directly communicate and engage

with other citizens in an interactive space.
  Case 4:19-cv-04193-KES Document 1 Filed 12/03/19 Page 3 of 11 PageID #: 3




       14.     Church, a retired Army offieer and current second-year law student at the

University of South Dakota School of Law,is an active Faeebook user and often shares his

political beliefs and opinions on the platform.

       15.     Church operates a Faeebook aceount under the usemame "Jeff Church."

       16.     Senator Nelson operates a personal, private Faeebook account under the usemame

"Stacey Nelson."

       17.     Senator Nelson operates a public Faeebook page under the usemame "Stace

Nelson."


       18.     All eommunications and statements at issue in this lawsuit refer to the public-

facing Faeebook page (hereinafter "Faeebook page").

       19.     Senator Nelson's Faeebook page provides that it is a "political organization"

irmnediately below Stace Nelson's name and photo.

       20.     Senator Nelson's Faeebook page includes a Cover Photo in the background,

which depicts(1)a photograph of Mount Rushmore with the phrase,"Conservative South

Dakota Values"(2)a banner that states "Stace Nelson - Senate," and (3)a phrase in the comer

that states "Leam More StaeeNelson.com."


       21.     The website URL listed in Senator Nelson's Faeebook page Cover Photo,

StaeeNelson.com, is, upon information and belief. Senator Nelson's official Senate website.

       22.     Much ofthe biographieal and political information on Senator Nelson's Faeebook

page relates to his position in the South Dakota Legislature.

       23.     During the 2019 South Dakota legislative session. Senator Nelson published on

his Faeebook page information related to the SD Legislature and its members,legislative

requests to the Govemor, bills sponsored by Senator Nelson in his official capacity as State
  Case 4:19-cv-04193-KES Document 1 Filed 12/03/19 Page 4 of 11 PageID #: 4




Senator, updates on resolutions debated and voted on in the South Dakota Legislature, and the

status of various bills that were signed into law.

          24.   Senator Nelson's Facebook page is public, which means any person utilizing the

Facebook platform may access, view, like, or comment on posts on Senator Nelson's Facebook

page.


          25.   Senator Nelson has and continues to use his Facebook page as a channel for

communicating with the public about national and local political events, policy topics, actions

that members ofthe South Dakota Legislature have taken, and other issues of public concern.

          26.   Senator Nelson utilizes his Facebook page to further his duties as a legislative

official in South Dakota, to provide information to the public about his official activities in the

South Dakota Legislature, and to solicit input jfrom the public on policy issues.

          27.   Senator Nelson also utilizes his Facebook page to state his political positions, to

incite commentary on political and policy issues, and to solicit feedback from citizens on such

issues.


          28.   Senator Nelson does not attempt to limit access to his Facebook page to only

District 19 constituents by, for example, making the Facebook page private and only allowing

District 19 constituents to access the page.

          29.   Senator Nelson uses his publicly-facing Facebook page to communicate and

interact with the public about public policy and political issues that are directly material to his

position and responsibilities as a state senator.

          30.   Senator Nelson frequently posts polls to his Facebook page that other Facebook

users can vote in, often related to politics and public issues.
  Case 4:19-cv-04193-KES Document 1 Filed 12/03/19 Page 5 of 11 PageID #: 5




       31.     Senator Nelson posted polls during the 2019 legislative session that related to bills

pending in the South Dakota Senate.

       32.     These polls and other political posts by Senator Nelson on his Facebook page

often start a debate among Facebook users, who comment on Senator Nelson's posts and other

individuals' comments.


       33.     Senator Nelson frequently engages in this dialogue by eommenting on other

individual's comments to his posts and polls.

       34.     On or about September 7, 2019, Senator Nelson posted the following poll to his

Facebook page:"Do you support SD elected Legislators, abdicating their eleeted legislative

responsibilities to unknown, unelected delegate(s) to go to an unknown location, and advocate

for unknown changes to the US Constitution(one such proposed agenda ehange is REPEAL

your 2nd Amendment)at a 'Constitutional Convention'(aka 'Con Con,' Article V,etc)?"

(hereinafter the "Convention Poll").

       35.     This Convention Poll received 205 votes, 85 eomments, and 9 shares by other

Facebook users.


       36.    In response to the Convention Poll, Church engaged in dialogue with Senator

Nelson and other Facebook users by commenting publicly on the Convention Poll itself and

other users' comments.


       37.     On or about September 7, 2019, Church maintained that Senator Nelson's poll

question was inaccurate.

       38.     Senator Nelson deleted Church's comment related to inaccuracy on the

Convention Poll to suppress Church's critical viewpoint.
  Case 4:19-cv-04193-KES Document 1 Filed 12/03/19 Page 6 of 11 PageID #: 6




       39.     In the comment section ofthe Convention Poll, Church responded to other

individuals' comments on the Convention Poll.

       40.     In a reply to Church, Senator Nelson, directing a response at Church by begiiming

his comment with "Jeff Church," asked Church to explain a position Church had taken in a

previous comment.

       41.     Church replied to Nelson by asking "Is there a reason I can no longer comment on

most ofthis page? You call me out by name on here, like you did at your Lincoln Day dinner

speech, and then I can't respond." To which. Senator Nelson stated,"Jeff Church and yet, here

you are... in all your Socialist supporting glory, responding away."

       42.    In an additional comment. Senator Nelson wrote: "Jeff Church slanderous

comments and lies will be deleted. Either mind your marmers or go someplace else to post your

propaganda. This is my personal FB page maintained on my personal time. You are not entitled

to post your lies and propaganda here. You support Socialists. There's nothing constitutional or

conservative about you."

       43.     Church and Senator Nelson continued to post comments directed at one another

within the Convention Poll post, including Senator Nelson stating,"Jeff Church I don't care for

you. You have proven yourself a coward and liar. This will be the last I waste of my personal

time responding to you. You are not welcome here and neither is your dishonesty. Take further

comments to your own FB page."

       44.     Upon information and belief. Senator Nelson deleted other comments written by

Church on Senator Nelson's Facebook page that were critical of Senator Nelson and that

responded to questions by other constituents related to the Convention Poll.

       45.     Senator Nelson subsequently blocked Church from his Facebook page.
  Case 4:19-cv-04193-KES Document 1 Filed 12/03/19 Page 7 of 11 PageID #: 7




       46.     Upon information and belief, Senator Nelson has blocked and deleted comments

written by other Facebook users who have made critical or disapproving comments.

  COUNT ONE: VIOLATION OF THE FIRST AND FOURTEENTH AMENDMENTS

                                (Declaratory and Injunctive Relief)

       47.     Church restates, realleges, and incorporates by reference each and every

preceding paragraph, as if fully set forth herein.

       48.     Senator Nelson's Facebook page is a public forum and a designated public forum

that Senator Nelson controls.


       49.     Church's communication with other constituents and Senator Nelson through

Facebook comments on Senator Nelson's Facebook page and Senator Nelson's Convention Poll

relates to a matter of public concern.

       50.     Senator Nelson's blocking of Church and deletion of comments written by

Church from Senator Nelson's Facebook page violate the First and Fourteenth Amendments

because Senator Nelson's actions impose content and viewpoint-based restrictions on Church's

participation in a public forum or a designated public forum.

       51.     Senator Nelson's blocking of Church and deletion of comments written by

Church from Senator Nelson's Facebook page violate the First and Fourteenth Amendments

because Senator Nelson's actions impose content and viewpoint-based restriction on Church's

ability to petition the government for redress of grievances.

       52.     Senator Nelson's content and viewpoint-based restrictions are not supported by a

eompelling state interest and are not narrowly tailored to accomplish a compelling state interest.

       53.     At all times relative to this claim. Senator Nelson was acting under the eolor of

state law.
  Case 4:19-cv-04193-KES Document 1 Filed 12/03/19 Page 8 of 11 PageID #: 8




       54.     A live justiciable controversy exists as to whether Senator Nelson's actions of

blocking Church from accessing Senator Nelson's Facebook page and deleting Church's

comments from posts on Senator Nelson's Facebook page deprived Church of his First

Amendment rights to free speech, as protected by the United States Constitution.

       55.     Because ofthe ongoing risk that Senator Nelson will continue to engage in

unconstitutional viewpoint and content-based discrimination in violation ofthe First and

Fourteenth Amendments,Plaintiff respectfully requests that the Court exercise its discretion

afforded it imder the Declaratory Judgment Act and under Rule 57 ofthe Federal Rules of Civil

Procedure and order that this matter be heard and determined on an expedited basis.

    COUNT TWO: VIOLATION OF 42 U.S.C.§ 1983(CIVIL RIGHTS VIOLATION)

       56.     Church restates, realleges, and incorporates by reference each and every

preceding paragraph, as if fully set forth herein.

       57.     Church enjoys a fundamental right to participate in free speech on matters related

to public concern in a public forum and a designated public forum under the First and Fourteenth

Amendments ofthe United States Constitution.


       58.     Senator Nelson, acting imder the color of state law, has wrongfully deprived

Church that right of participation in free speech by excluding Church from Senator Nelson's

Facebook page, a public forum and designated public forum.

       59.     Church enjoys a fundamental right to petition the government for redress of

grievances and to engage in dialogue with elected officials and fellow constituents under the

First and Fourteenth Amendments ofthe United States Constitution.
  Case 4:19-cv-04193-KES Document 1 Filed 12/03/19 Page 9 of 11 PageID #: 9




        60.      Senator Nelson, acting under the color of state law, has wrongfully deprived

Church that right to petition by excluding Church from Senator Nelson's Facebook page, a

public forum and designated public forum.

        61.      Senator Nelson knew or should have known that denying Church access to a

public forum and a designated public forum on matters of public eoneem violated clearly

established law.


        62.      Senator Nelson's conduct violates Church's civil rights in violation of42 U.S.C. §

1983.


        63.      Church is entitled to declaratory and prospective injunctive relief to enjoin

Senator Nelson from continuing to deprive him of his First Amendment rights.

        64.      Church is further entitled to all such other just and equitable relief as the Court

determines is necessary, including but not limited to payment of his attorneys' fees, costs, and

expenses.


                                      PRAYER FOR RELIEF


        WHEREFORE,Plaintiff respectfully requests that the Court enter an Order granting

relief as follows:


        1. A declaratory judgment holding that Defendant has violated Plaintiffs constitutional

              right offree speech and right to petition the Government for redress of grievances,

              and awarding such other relief as is necessary and appropriate;

        2. A preliminary and permanent injunction against Defendant that(a) enjoins Senator

              Nelson from denying Plaintiff access to his Facebook page, a public forum or

              designated public forum, and(b) prohibits Senator Nelson from blocking or deleting

              comments written by Plaintiff or other similarly situated constituents;



                                                   9
Case 4:19-cv-04193-KES Document 1 Filed 12/03/19 Page 10 of 11 PageID #: 10




     3. An award ofcompensatory and nominal damages;

     4. An award to Plaintiff of ail costs, taxes, disbursements, and reasonable attorney's fees

        incurred in bringing this action; and

     5. For such other and further relief as the Court deemsjust, equitable, and appropriate.

                              DEMAND FOR JURY TRIAL

     Plaintiff demands ajury trial on all issues so triable.

            Dated at Sioux Falls, South Dakota,this ^4. day of                 .2019.
                                    CADWELL SANFORD DEIBERT & GARRY LLP




                                     By:
                                            Alex Aagen
                                            200 East 10'*' Street, Suite 200
                                            Sioux Falls SD 57104
                                           (605)336-0828
                                            E-mail: ahagen@cadlaw.com
                                            Attorneys for Plaintiff




                                                10
IS 44 (Rev. 08/18)      Case 4:19-cv-04193-KES CIVIL
                                               Document 1 Filed 12/03/19 Page 11 of 11 PageID #: 11
                                                     COVER SHEET
The JS 44 civil cover sheet and the informabon coolained herein neither r^lace nor supplement the fliing and service of pleadings or other papers as rMuired by law, except as
provided by local rules of court. Thisfonn.approvedbythe Judicial Conference ofthe United Stales in September 1974, is required for the use of the Clerk of Court for the
purpose of^initiating the civil docket sheet. (SEEINSnuCTlONS ON NEXTPAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                              DEFENDANTS
Jeffrey Church                                                                                               Stace Nelson
826 N. Crawforcf Roacf                                                                                       Capitoi Buiiding, 3rd Fioor, 500 East Capitol Buiiding, Pierre, SD
X/^aarw^li:.^.^ cr>                                                                                          C7CAi

      fb) CouQtv of Residence of First Listed PIfiiniiff            Clay                                       County of Residence of First Listed Defendant             Hanson
                                  (EXCEPTIN U.S. PLAINTIFF CASES)                                                                            (INU.S. PUtNTlFF CASES ONLY)
                                                                                                               NOTE:      IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.


                        (IPIm Mine, Address, and Telephone Number)                                              Attorneys (ifKnown)

Cadwell Sanford Deibert & Garry LLP
200 East 10(h Street. Suite 200, Sioux Fails SD 57104


II. BASIS OF JURISDICTION (Place an "X"in OneBox Only)                                            III. CITIZENSHIP OF PRINCIPAL PARTIES(P/ocean -X'inOneBoxJiyrPlaintijr
                                                                                                         (For Dtversltv Cases Only)      ondOneBoxforD^endant)
O 1      U.S. Government                  3   Federal Question                                                                     PTF         DEF                                               FTP      DEF
            PlainiilT                           (LI.S Govemmeni No!a Party)                           Citizen ofThis State               I     )(■ \ Incorporated or Principal Place              O 4      O4
                                                                                                                                                          of Business In This State

O 2 U.S. Government                   0 4 Diversity                                                   CitizenofAnotherState        0 2          0 2 Incoipacated and Principal Place              0 5      05
       Defendant                            (Indicate CltixenshipofParties In Hem HI)                                                                      of Business Id Aootlm State

                                                                                                      CitizenorSubjectofa          0 3          0 3 Foreign Nation                                0 6      0 6
                                                                                                        Fomlan Pountrv

IV. NATURE OF SUIT (Place an "X" In One Box Only)                                                                                               Click here for: Nature of Suit Code Descriptions.
I -     ■.r.nniriimW<
□ 110 Insurance                         PERSONAL INJURY                    PERSONAL INJURY            O 625 Drug Related Seizure         0 422 Appeal 28 (JSC 158          0 375 False Claims Act
S 120 Marine                          n 310 Airplane                  □ 365 Personal Injury -               orProperty2IUSC 881          0 423 Withdrawal                  0 376 (Jui Tarn (31 USC
a 130 Miller Act                      S 315 Airplane Product                Product Liability         □ 690 Other                                 28 use 157                          3729<a))
□ 140 Negotiable Insmiment                  Liability                 □ 367 Health Care/                                                                                    0 400 State Reapportionment
□ ISORecoveryofOverpayment            S 320 Assault, Ubel &                   Pbarmaccuiical                                                                               0 4IOAnlilrust
         & Enforcement of Judgment            Slander                         Personal Injury                                            □ 820 Copyrights                  □ 430 Banks and Banking
□ 131 Medicare Act                    □ 330 Federal Employers'                ProdiKt Liability                                          0 830 Patent                      □ 450 Commerce
a     1S2 Recovery of Defaulted             Liability                 □ 368 Asbestos Personal                                            0 835 Patent - Abbievlated         0 460 Deportation
         Student Loans                □ 340 Marine                            Injury Product                                                     New Drug Application       0 470 Racketeer Influenced and
         (Excludes Veterans)          3 345 Marine Product                    Liability                                                  0 840 Trademark                              CoiTupl OrganizatiiHis
□ 153 Recovery of Overpayment                 Liability                PERSONAL PROPERTY                                                           C'.vv/Jri. 'iira",       0 480 Consumer Credit
         of Veteran's Benefits        Q 3SQ Motor Vehicle             O 370 Other Fraud               □ 7IOFair Labor Standards          O 861 HIA(I395ft)                  0 485 Telephone Consumer
□ 160 Stockholders'Suits              □ 355 Motor Vehicle             □ 371 Truth in Lending                  Act                        0 862 Black Lung (923)                       Protection Act
□ lOOOtherContract                          Product Liability         O 380 Other Personal            0 720 Labor/Management             O 863 DIWC/DIWW (405(g))           0 490 Cable/Sat TV
□ 195 Contract Product Liability      O 360 Other Personal                    Propcity Damage                Relations                   O 864 SSID Title XVI               0 850 Sccurilies/Conunodities/
O 196 Franchise                             Injury                    □ 385 Prc^rty Damage            0 740 Railway Lalxtr Act           O 865 RSI (405(g))                       Exchange
                                      □ 362 Personal Injury -                 Product Liability       0 751 Family and Medical                                              0 890 Other Statutory Actions
                                              Medical Malpractice                                             Leave Act                                                     0 891 Agricultural Acts
KSar.T'.^1!i;inJT"~s'i>'aEiilIIHI li i l'l li ' n Wll                                                 0 790 Other L^xir UtigadoD                                            0 893 Environmental Matters
□ 210 Land Condemnation               X440 Other Civil Right-S             Habeas Corpus:             0 791 Employee Rettrement          0 870 Taxes (U.S. Pltvintiff       0 895 Freedom of Infoimation

 C3 220 Foreclosure                   □ 441 Voting                    □ 463 Alien Detainee                   Income Security Act               or Defendant)                          Act

□ 230 Rent Lease & Ejectment          □ 442 Employment                0 SIC Motions to Vacate                                            O 871 IRS—Third Party              0 896 Arbitration
Q 240 Tons to Land                    □ 443 Housing/                          Sentence                                                            26 use 7609               0 899 Administrative Procedure
□ 245 Tort Product Liability                  Accommodations          0 530 General                                                                                                   /Ui/Review or Appeal of
n 290 All Other Real Property         O 445 Amer. w/Disabilities      0 535 Death Penalty                                                                                         Agency Decisioo
                                              Employment                   Other;                     0 462 Naturalization Application                                      □ 950 Constitutionality of
                                      0 446 Anw. w/Disabilitiea       O 540 Mandamus & Other          0 465 Other Immigration                                                          Stale Statutes
                                              Other                   0 550 Civil Rights                     Actions
                                      □ 448 Education                 O 555 Prison Condition
                                                                      O 560 Civil Detainee-
                                                                              Conditions of
                                                                              Confinement

 V. ORIGIN (P/acean "JCrt OneSoxOrifv)
ijf 1 Original              O 2 Removed from               □ 3 Remanded from                      0 4 Reinstated or O 5 Transferred from D 6 Midtidistrict                               O 8 Multidistrict
         Proceeding               State Court                        Appellate Court                  Reopened                Another District                  Litigatton -                     Litigation -
                                                                                              (speciM                         Transfer                                                        Direct File
                     Cite the U.S. Civil Stamte under which you are filing (Do not cUejurlsdMonelstatutes unless tUnerslty)--
                     42 USC SectionsldSS and 1988
 VI. CAUSE OF ACTION Brief description of cause:
                     First Amendment View Point Discrimination
 VU. REQUESTED IN                         □ CHECK IF THIS IS A CLASS ACTION                              DEMAND $                                    CHECK YES only tf demanded in complaint:
          COMPLAINT:                            UNDER RULE 23, FRCv.P.                                                                               JURYDEMAND:                 XVes              ONo
 Vin. RELATED CASE(S)
           IF ANY                              fSesi«/rne/io«).-                                                                              DOCKETNUMBER
                                                                           SJGNitfURE OF ATTORNEY OF RECORD


 FOR OFFICE USE ONLY

                                   /VMOUNT                                    APPLYING IFP                                   JUDGE                              MAO- JUDGE
      RECEIPT S
